DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 2/1/2021.  As directed by the amendment, claims 13, 16-18, 21-25, 27, 30, 31 and 35 have been amended, claim 20 has been cancelled and claim 41 has been added. As such, claims 13-19 and 21-41 are pending in the instant application, wherein claims 29 and 37-40 remain withdrawn in response to an election requirement.
Applicant has amended the claims to address minor informalities; the previous objections to the claims are withdrawn.
Applicant has amended the claims to address the previous rejections under 35 USC 112(b)/second paragraph, which are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 22, 30, 31, 35, 36 and 41 are objected to because of the following informalities:  
Claim 22, line 2 should read “between the at least one inlet opening”, since it is clearly referring to the at least one inlet opening of claim 13, line 9
Claim 30, line 2 should read “between the at least one inlet channel” since it is clearly referring to the at least one inlet channel of claim 27, line 3
Claim 31, line 1 should either read “the dose of medicament” in order to provide more clear antecedent basis
Claim 35, line 2 should read “the medicament” in order to provide more clear antecedent basis
The preambles of claims 36 and 41 should read “The 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 30, 34 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, it is unclear how a restriction can be between the at least one inlet opening and the at least one outlet opening per amended claim 22, but then be included in the at least one outlet opening, since something cannot be between two locations while also being at one of the locations. As best understood, for purposes of examination, claim 23 will be interpreted as requiring that the restriction is proximate the at least one outlet opening.
Claim 30 (and thus its dependent claim 34) recites the limitation “the at least one outlet opening” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear in the claim whether this is intended to refer to the outlet of claim 27, line 3, or the at least one outlet channel of claim 27, line 7. As best understood, in light of the specification and for purposes of examination, it is referring to the outlet of claim 27, line 3, such that Applicant could amend the claim to read “the fluid flow path between the at least one inlet channel and the 
Claim 41 recites the limitation "the second housing portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, a device meeting the limitations of claim 27 and having a mouthpiece associated the device will be considered to read on claim 41.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24, 26 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 (and thus its dependent claim 26) depend from a cancelled claim. For purposes of examination, claim 24 will be considered to depend on claim 13. Claim 27 has been amended such that it now infers the limitation of claim 28 (claim 28 recites a chamber that is sealed “before being opened” such that it is inherently “openable”), so claim 28 is now no longer properly further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
In light of the specification at page 10, lines 28-31, “partitioned in the chamber” as recited in amended claims 13 and 27 is understood to mean that the dose/ medicament is sequestered/confined in/limited only to the chamber while the chamber is sealed; that is, 
Regarding claims 26 and 36, per page 4 of the instant specification, “a nutritional composition” is one that includes “sugars, candy, food, vitamins, or quick energy supplements.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 13, 14, 17, 21 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Poole et al. (US 2005/0188988 A1; hereinafter “Poole”).
Regarding claim 13, Poole discloses a dose delivery device (Fig. 2), comprising: 
a first housing portion (cartridge 30) (Figs. 6B) defining at least a portion of an openable, substantially toroidal dose chamber (chamber 110), which is openable  configured to disperse a dose in an air flow in the dose chamber (Fig. 6B; para [0043]), wherein the dose chamber is sealed (Fig. 4) before being opened such that the dose is partitioned in the dose chamber (paras [0039] and [0044]); and
a second housing portion (shank 52) (Fig. 2) engaged with the first housing portion to form fluid communication between the first housing portion and the second housing portion when the openable, substantially toroidal dose chamber is opened (Fig. 7B; para [0039]), the second housing portion defining at least one inlet opening (inner opening 64) to admit air into the dose chamber (Fig. 7B; paras [0032] and [0041]) and at least one outlet opening (opening 72) to conduct dose-entrained air from the dose chamber (paras [0034] and [0042]).  
Regarding claim 14, Poole discloses the dose delivery device of claim 13 further comprising a mouthpiece (tube section 28) extending from the second housing portion (52) (Fig. 2).
Regarding claim 17, Poole discloses the dose delivery device of claim 13 wherein the at least one inlet opening (64) is located proximate a perimeter of the openable, substantially toroidal dose chamber (Fig. 4).  
Regarding claim 21, Poole discloses the dose delivery device of claim 13 wherein the dose chamber is raised up toward a central region (i.e. at central protrusion 132) to direct air to the at least one outlet opening (Fig. 6B in view of 7B, where air is directed down onto central protrusion 132, which then causes the air to be .  
Regarding claim 24, Poole discloses the dose delivery device of claim 20 wherein the dose chamber contains the dose (para [0044]).

Claim(s) 27, 28, 30-32 and 41 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Paboojian et al. (US 2001/0029947 A1; hereinafter “Paboojian”).
Regarding claim 27, Paboojian discloses a device (e.g. Fig. 10) for storing and delivering medicament (abstract), the device comprising: 
a fluid flow path (comprising the arrows seen in e.g. Fig. 4) from at least one inlet channel (vents 170) (Fig. 14) to an outlet (at the top end 86 of extraction tube 82) (Fig. 9 in view of Fig. 10); and 
a substantially toroidally-shaped chamber (cavity 164) (Figs. 13-14) (cavity 164 is substantially toroidally-shaped by virtue of the raised central region 176 extending through/into the middle of the cavity) configured for storing, dispersing and delivering a medicament (para [0069]), wherein the chamber is sealed (by cover 174) before being opened such that the medicament is partitioned in the chamber (Fig. 14; para [0069]), the chamber having a substantially curved interior surface (Fig. 14) and at least one outlet channel (hole 172) located at a radially inner portion of the chamber that provides fluid communication with the outlet (Fig. 14 in view of e.g. Fig. 9; para [0069]), a section of the substantially curved interior surface configured to redirect at least a portion of fluid flow admitted into the chamber toward the fluid flow such that a first portion of the redirected fluid flow exits the chamber with entrained medicament to the outlet and a second portion of the redirected fluid flow remains in the chamber (the shape of the chamber and position of inlet vents 172 creates vortices such that some air redirected back upward toward the fluid flow exits through tube 28/82 while some of the air recirculates/remains in the chamber, see Figs. 4/9 in view of para [0043]).  
Regarding claim 28, Paboojian discloses the device of claim 27 wherein the substantially toroidally-shaped chamber is openable (i.e. by removing cover 174; para [0069]).
Regarding claim 30, Paboojian discloses the device of claim 27 further including a restriction (the restriction near top end 86) in a fluid flow path between at least one inlet opening and, as best understood, the outlet (para [0057]).  
Regarding claim 31, Paboojian discloses the device of claim 27 wherein the dose chamber is raised up toward a central region (a raised central region 176) to direct air to the at least one outlet channel (e.g. Fig. 4).  
Regarding claim 32, Paboojian discloses the device of claim 27 wherein the at least one inlet channel (vents 170) includes a plurality of inlet channels (Fig.13).
Regarding claim 41, Paboojian discloses the dose delivery device of 27 further comprising, as best understood, a mouthpiece (chamber 112 with mouthpiece 114 [not labeled in Fig. 10, but clearly the protruding portion at the top right]) (Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13, 14, 16-19, 21-24 and 33 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paboojian in view of Smith et al. (US 5,785,049; hereinafter “Smith”).
Regarding claim 13, Pajoojian discloses a dose delivery device (e.g. Fig. 10), comprising: 
a first housing portion (e.g. receptacle body 12) (Figs. 1-2) defining at least a portion of an openable, substantially toroidal dose chamber (cavity 20, which is openable by piercing top end 14, and which is substantially toroidal by virtue of the raised central region 26 extending through/into the middle of the cavity, see paras [0047-48]) configured to disperse a dose in an air flow in the dose chamber (Fig. 4; para [0051]), wherein the dose chamber is sealed before being opened such that the dose is partitioned in the dose chamber (Fig. 2; paras [0047-49]); and
a second housing portion (comprising aerosolizing mechanism 98) (Fig. 10) engaged with the first housing portion to form fluid communication between the first housing portion and the second housing portion when the openable, substantially toroidal dose chamber is opened (Fig. 10 in view of Fig. 4 and paras [0049-50]), the second housing portion defining at least one outlet opening (at the bottom end 30 of tube 28, see Fig. 3 OR at the top end 86 of tube 82) to conduct dose-entrained air from the dose chamber (Fig. 4; para 0051]).  
Since Paboojian does not disclose that piercing elements 110 (Fig. 10; paras [0061-63]) are hollow, Paboojian does not explicitly disclose the second housing portion defining at least one inlet opening to admit air into the dose chamber. However, Smith demonstrates that it was well known in the art of piercing members for inhalers at the time of invention for a second housing portion (comprising casing 102) (Fig. 10) to define both at least one outlet opening in hollow central piercing member (the openings of flow passages 146 OR openings 153 within tube penetrating element 140, see Figs. 11A-B), similar to that of Paboojian, as well as at least one inlet opening to admit air into the dose chamber by virtue of the vent-forming the second housing portion defines at least one inlet opening to admit air into the dose chamber as taught by Smith, in order to utilize piercing elements that not only penetrate the top of the chamber, but also intentionally direct fluid directly into the chamber (Smith para [0113]), to ensure that sufficient air flow is provided through the vents (e.g. the vents are not potentially blocked by solid piercing members).
Regarding claim 14, Paboojian in view of Smith teaches the dose delivery device of claim 13 with Paboojian further disclosing a mouthpiece (chamber 112 with mouthpiece 114 [not labeled in Fig. 10, but clearly the protruding portion at the top right]) extending from the second housing portion (Fig. 10; para [0062]).
Regarding claim 16, Paboojian in view of Smith teaches the dose delivery device of claim 13 wherein Paboojian further discloses wherein the at least one outlet opening (at 30 OR at 86) is located generally along a central axis of the openable, substantially toroidal dose chamber (Figs. 4 and 9).  
Regarding claim 17, Paboojian in view of Smith teaches the dose delivery device of claim 13 wherein Paboojian as modified by Smith further discloses/teaches wherein the at least one inlet opening (at vents 32) is located proximate a perimeter of the openable, substantially toroidal dose chamber (Paboojian Figs. 3-4 in view of Smith Fig. 10).  
Regarding claim 18, Paboojian in view of Smith teaches the dose delivery device of claim 13 wherein Paboojian as modified by Smith further discloses/teaches wherein the at least one inlet opening (at vents 32) includes at least one inlet opening on opposite sides of the dose chamber (Paboojian Figs. 3-4 in view of Smith Fig. 10).
Regarding claim 19, Paboojian in view of Smith teaches the dose delivery device of claim 13 wherein Smith further educates Paboojian to include wherein the at least one outlet opening (at 30) includes a plurality of outlet openings (the openings of flow passages 146 OR openings 153 within tube penetrating element 140, see Smith Figs. 11A-B), because it would have been obvious to one of ordinary skill in the art at the time of invention to modify the piercing end of the tube of Paboojian to include the plurality of outlet openings taught by Smith, in order ensure that the piercing member is at least not completely blocked by foil in the event that the foil is not properly pierced by providing a cross member(s) to do the actual piercing (e.g. a circle of foil could be formed in Paboojian Fig. 4 that would fit perfectly within tube 28 and block it) and/or to include an additional obstruction (by virtue of the cross member(s) between the openings) to provide the expected result of increased particle impact and subsequent particle size reduction, which would lead to an increased respirable dose and thus improved treatment.
Regarding claim 21, Paboojian in view of Smith teaches the dose delivery device of claim 13 wherein Paboojian further discloses wherein the dose chamber is raised up toward a central region (raised central region 26) to direct air to the at least one outlet opening (Fig. 4; paras [0049-51]).  
Regarding claim 22, Paboojian in view of Smith teaches the dose delivery device of claim 13 wherein Paboojian further discloses a restriction (the restriction at O in Fig. 9) in a fluid flow path between at least one inlet opening and the at least one outlet opening (at 86) (para [0057]).  
Regarding claim 23, Paboojian in view of Smith teaches the dose delivery device of claim 22 wherein Paboojian further discloses wherein the at least one outlet opening (at 86), as best understood, is proximate the restriction (at AO) (Fig. 9; para [0057]).  
Regarding claim 24, Paboojian in view of Smith teaches the dose delivery device of claim 20 wherein Paboojian further discloses wherein the dose chamber contains the dose (para [0047]).
Regarding claim 33, Paboojian discloses the device of claim 27 wherein Smith educates Paboojian to include wherein the at least one outlet channel includes a plurality of outlet channels as discussed above regarding claim 19.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poole, OR in the alternative, Paboojian in view of Smith, and further in view of Davies et al. (US 2004/0250812 A1; hereinafter “Davies”).
Regarding claim 15, Poole discloses OR, in the alternative, Paboojian in view of Smith teaches, the dose delivery device of claim 14 but Poole OR, in the alternative, Paboojian, is silent regarding wherein the mouthpiece includes at least one fluid bypass. However, Davies demonstrates that it was well known in the inhaler art at the time of invention for a mouthpiece (mouthpiece 120) (Figs. 4a-b) to include at least one fluid bypass (air inlets 121) (para [0039]). Therefore, it would have been obvious to an artisan at the time of invention to modify the mouthpiece of Poole OR, in the .

Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poole in view of Hurka et al. (US 4,841,964; hereinafter “Hurka”) (with claim 26 as evidenced by Amo et al. Effects of xylitol on metabolic para meters and visceral fat accumulate. J. Clin. Biochem. Nutr. 2011. 47(7) pp 1-7; hereinafter “Amo”).
Regarding claim 25, Poole discloses the dose delivery device of claim 13, but Poole is silent regarding a nasal piece extending from the second housing portion for delivery of the dose through a nose. However, Hurka demonstrates that it was well known in the inhaler art at the time of invention to deliver inhalable doses either through a mouthpiece (mouthpiece 20) extending from an inhaler for delivery of the dose (Fig. 13) or a nasal piece (col. 6, lines 59-65). Therefore, it would have been obvious to an artisan at the time of invention to substitute the mouthpiece extending from the second housing portion of Poole for a nose piece extending from the second housing portion for delivery of the dose through a nose as taught by Hurka, in order to provide the predictable result of an inhaler suited to nasal delivery, e.g. for the delivery of doses tailored to nasal delivery.
Regarding claim 26, Poole discloses the dose delivery device of claim 24 but Poole is silent regarding wherein the dose/medicament includes a nutritional composition. However, Hurka demonstrates that it was well known in the inhaler art at a nutritional composition (see the compositions in column 10 containing xylitol, which is edible and thus comprehends a food, and which is also an energy supplement, see Amo abstract). Therefore, it would have been obvious to an artisan at the time of invention for the dose/medicament of Poole to include a nutritional composition as taught by Hurka, in order to utilize a known inhalable composition to provide the expected result of treating condition(s) for which it is indicated.

Claims 25, 26, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Paboojian as applied to claim 13 and 24 above, or Paboojian in view of Smith as applied to claim 27 above, and further in view of Hurka (with claims 26 and 36 as evidenced by Amo).
Regarding claims 25 and 35, Paboojian discloses or Paboojian in view of Smith teaches the dose delivery device of claim 13 or 27, respectively, but Paboojian is silent regarding a nasal piece (extending from the second housing portion) for delivery of the dose through a the nose.  However, Hurka demonstrates that it was well known in the inhaler art at the time of invention to deliver inhalable doses either through a mouthpiece (mouthpiece 20) extending from an inhaler for delivery of the dose (Fig. 13) or a nasal piece (col. 6, lines 59-65). Therefore, it would have been obvious to an artisan at the time of invention to substitute the mouthpiece extending from the second housing portion of Paboojian for a nose piece extending from the second housing portion for delivery of the dose through a nose as taught by Hurka, in 
Regarding claims 26 and 35, Paboojian discloses or Paboojian in view of Smith teaches the dose delivery device of claim 24 or 27, respectively, but Paboojian is silent regarding wherein the dose includes a nutritional composition. However, Hurka demonstrates that it was well known in the inhaler art at the time of invention for inhalable doses/medicament compositions to include a nutritional composition (see the compositions in column 10 containing xylitol, which is edible and thus comprehends a food, and which is also an energy supplement, see Amo abstract). Therefore, it would have been obvious to an artisan at the time of invention for the dose/medicament of Paboojian to include a nutritional composition as taught by Hurka, in order to utilize a known inhalable composition to provide the expected result of treating condition(s) for which it is indicated.

Allowable Subject Matter
Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that previously-cited Steiner et al. (US 7,464,706 B2, in view of the earlier publication date of its PGPub, US 2004/0182387 A1) and Braithwaite .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785